Citation Nr: 0839028	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-25 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a left leg 
condition, to include as secondary to low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking service connection for a low back 
condition and a left leg condition, to include as secondary 
to the low back condition.  He contends that his low back 
condition is due to an inservice injury, and that this back 
condition ultimately led to the left leg condition.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay 


evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

Historically, the veteran served on active duty from June 
1964 to October 1967.  As noted on the veteran's DD 214, his 
occupation specialty was Aviation Ordnanceman.

In September 1966, the veteran claims he was forced to 
install a missile launcher onto an aircraft without anyone's 
assistance.  While installing this missile launcher, the 
veteran injured his back.  An entry in the veteran's service 
medical records, dated in September 1966, noted that the 
veteran "[t]wisted [his] back, pulled muscle along L-2 
area."  The remainder of the veteran's service medical 
records is silent with respect to treatment for and/or 
diagnosis of a low back condition.

After his discharge in October 1967, the veteran contends he 
began self-medicating with aspirin and, in rare instances, 
alcohol.  The veteran also claims that he received treatment 
from a chiropractor sometime during the 1970's.  However, 
according to the veteran, the chiropractor's medical records 
are no longer available as they were destroyed upon the 
chiropractor's death.

A computerized tomography scan report, dated in January 1989, 
is the first evidence of record concerning the veteran's low 
back condition.  However, in numerous other treatment 
records, the veteran reported that he underwent a diskectomy 
in 1986, which resulted in residual left leg numbness.  
Although there is no direct evidence of such a procedure in 
the record, the results of the January 1989 CT scan revealed 
"scarring from [an] old surgery at the L5-S1 interspace on 
the left side."

In March 1989, the veteran underwent a complete 
hemilaminectomy to repair a ruptured intervertebral disc at 
L5-S1.  In the resulting operative record, the surgeon noted 
that the veteran was experiencing "intractable and severe 
right sciatic pain with symptoms and signs primarily of the 
right L5 nerve root compression."  Moreover, in an August 
1995 diagnostic imaging report, the doctor noted that the 
veteran's status was "post bilateral laminectomy at the L5 
level." (emphasis added)  Thus, between the March 1989 
hemilaminectomy and the August 1995 imaging report, the 
veteran underwent a second hemilaminectomy at L-5, though 
evidence of this procedure is not present in the claims 
folder.  This conclusion is confirmed by a May 1991 magnetic 
resonance imaging report, wherein it is noted that the 
veteran had a history of "laminectomies at L5-S1 left and 
right."

In January 2005, the veteran was diagnosed with degenerative 
disc disease of the lumbar spine, most notably at L5-S1.  The 
veteran was further diagnosed with mild disc bulging at L4-5 
on the left and some signs of neural foraminal stenosis.  The 
veteran was assigned similar diagnoses in March 2005 and 
April 2005.  The April 2005 diagnosis mentioned that the 
veteran also experienced leg pain.

Absent from the record is any medical evidence concerning the 
etiology of the veteran's low back or left leg conditions, 
nor is there any medical evidence opining as to the 
relationship, if any, between the inservice pulled muscle and 
the veteran's current conditions.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may 


be associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The Court in McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

The Board finds that the evidence of record included 
competent evidence of a current disability, evidence 
establishing that an event or injury occurred during the 
veteran's active service, and an indication that his current 
low back and left leg conditions may be associated with the 
inservice event or injury.  The Board further finds that the 
medical evidence of record did not contain a medical opinion 
as to the relationship, if any, between the veteran's current 
low back and leg conditions and the inservice event.  The 
Board finds that the medical evidence is, therefore, 
insufficient to make a decision.

Accordingly, the case is remanded for the following action:
 
1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for the low back and 
left leg conditions.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must then arrange for the 
veteran to be afforded the appropriate VA 
examination to determine the etiologies 
of his current low back and left leg 
conditions.  The examination must 
specifically, but not exclusively, 
address the relationship, if any, between 
these conditions and the inservice 
incident.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests must 
be accomplished.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

